Citation Nr: 1753165	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  09-34 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected headaches, in excess of 10 percent prior to June 17, 2017 and 30 percent thereafter.

2.  Entitlement to a higher initial rating for service-connected anxiety disorder and adjustment disorder, in excess of 30 percent prior to June 15, 2015 and 50 percent thereafter.

3.  Entitlement to service connection for a low back disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for bilateral foot disability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness.



REPRESENTATION

Veteran represented by:	John M. Dorle, Agent


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989 and from December 1990 to July 1991.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2007 and January 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a March 2014 decision, the Board reopened and remanded the matter of entitlement to service connection of multiple joints including the back, feet, and left knee.  In a March 2016 Board decision, the claim of entitlement to an increased rating for headaches, as well as the claims of entitlement to service connection for disabilities of the low back, left knee, and bilateral feet were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an August 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The March 2016 Board decision instructed that the AOJ to issue a statement of the case (SOC) as to the matter of entitlement to an increased initial rating for service-connected anxiety disorder and adjustment disorder.  Pursuant to the Remand, an SOC was issued in August 2016, and the Veteran subsequently perfected an appeal.  As such, the claim of entitlement to a higher initial rating for anxiety disorder and adjustment disorder is now properly before the Board.

In a May 2017 rating decision, the RO increased the assigned rating for service-connected anxiety disorder and adjustment disorder to 50 percent from June 15, 2015.  Also, in a July 2017 rating decision, the RO awarded an increased 30 percent rating for service-connected headaches, effective June 17, 2017.  The Veteran has not expressed satisfaction with either increased disability rating; these matters thus remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The issues of entitlement to service connection for disabilities of the low back, left knee, and bilateral feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's headaches have manifested as characteristic prostrating attacks occurring on an average of once a month over the last several months.

2.  From the date of service connection, the Veteran's anxiety disorder and adjustment disorder have been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment, with deficiencies in most areas was not shown.




CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for a disability rating of 30 percent, but no higher, for headaches have been met throughout the period on appeal.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code (DC) 8100 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent, but no higher, for anxiety disorder and adjustment disorder have been met from January 11, 2011.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.130, DC 9413 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).

Neither the Veteran nor his agent has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the March 2016 Board Remand, the Veteran was afforded a VA examination in June 2017 with respect to his service-connected headaches.  The report provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the June 2017 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Moreover, the record does not show, nor has the Veteran contended, that the service-connected disabilities adjudicated herein have increased in severity since he was last examined for VA compensation purposes.  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C. § 7104(a) (2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.



a. Headaches

Here, the Veteran is assigned a 10 percent evaluation prior to June 17, 2017 and 30 percent thereafter for service-connected headaches.  As discussed below, the Board concludes that a 30 percent evaluation is warranted for the entire appeal period.  Thus, a staged rating is not warranted for the Veteran's service-connected headaches.

The Veteran's headaches have been rated under DC 8100.  Under DC 8100, which addresses migraine headaches, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Finally, a 50 percent rating is assigned when migraines with very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  See Fenderson v. West, 12 Vet. App. (1999), in which the Court quoted DC 8100 verbatim but did not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness;" and according to STEDMAN'S MEDICAL DICTIONARY 1461 (27th Ed. 2000), "prostration" is defined as "a marked loss of strength, as in exhaustion."

In this matter, the Veteran filed a claim of entitlement to an increased rating for his service-connected headache disability in November 2006.  During the one year "look back period" prior to the filing of the claim, the evidence of record does not document any complaints as to the Veteran's headaches.

In support of his November 2006 claim, the Veteran submitted a November 2006 statement in which his spouse reported that the Veteran has experienced intense headaches three to four times a month since they were married in 1995.

The Veteran was afforded a VA examination in May 2007 at which time he reported headaches occurring four to five times per month, lasting for 30 minutes.  His headaches usually occur in the right temporal area.  The pain is dull and throbbing.  The Veteran treats his headache pain with over-the-counter medication.  His headaches have not changed in intensity, duration, or frequency.  He denies any associated aura or other non-headache symptoms.  He works as a phone company dispatcher and misses an average of six hours of work per month due to headaches.  The examiner confirmed a diagnosis of tension headaches.

The Veteran was afforded another VA examination in September 2014 at which time common headaches were diagnosed.  The Veteran continues to treat his headaches with over-the-counter acetaminophen.  He reported that his pain usually begins at the frontotemporal area, but becomes generalized especially if medication is not taken at early onset.  The Veteran endorsed sensitivity to light if/when analgesics are not taken at the early onset of headaches.  The examiner indicated that the Veteran does not have characteristic prostrating attacks of headache pain.  There is no impact on the Veteran's ability to work.

In a January 2015 statement, the Veteran reported that his headaches have increased in severity.  He stated, that his headaches can, at times, "be so severe that they are prostrating to the point I should not be functioning outside the home."

Pursuant to the March 2016 Board Remand, the Veteran was afforded a VA examination in June 2017 at which time the examiner confirmed a continuing diagnosis of migraine headaches including migraine variants.  The Veteran described right-sided headaches, throbbing in nature and associated with photophobia and nausea.  He reported that his headaches occur four to five times per month lasting hours at a time.  The Veteran continues to work full-time.  He explained that his employer normally allows him to go home and come back if he gets a headache at work.  He uses his vacation time due to missed work approximately three times per month.  The Veteran is not prescribed medication to treat his headaches, but relies on over-the-counter medication (Excedrin) to treat his symptoms.  He reported that his pain worsens with physical activity.  The examiner indicated that the Veteran suffers from characteristic prostrating attacks of migraine pain once every month.  He does not experience very prostrating prolonged attacks of migraine/non-migraine pain productive of severe economic inadaptability.  The examiner stated that the Veteran's headaches do impact his ability to work; specifically, the Veteran misses work about three times per month and has to take time off or use vacation time.  Notably, the examiner reported that the severity and frequency of the Veteran's headaches has remained stable.

In weighing the clinical and lay evidence of record, the Board finds that the Veteran has experienced headaches manifested by characteristic prostrating attacks occurring on average once a month over the last several months.  This is consistent with the medical evidence of record detailed above.  Moreover, the Veteran has submitted lay statements that also show that he experiences frequent headaches.  See the statement of the Veteran dated January 2016 and the statement of the Veteran's spouse dated November 2006.  Although the Veteran's statements reflect that medication alleviates his symptoms "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Therefore, the Board finds that the evidence is approximately evenly balanced as to whether Veteran's headaches more closely approximate the criteria for a 30 percent rating under DC 8100 throughout the appeal period.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 30 percent for the Veteran's headaches is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

For the following reasons, however, the maximum 50 percent rating for headaches is not warranted.  The evidence reflects that the headache symptoms do not more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has consistently testified that he experiences headaches several times a month and that his headaches last from 30 minutes to several hours.  See VA examination reports dated May 2007, September 2014, and June 2017.  The Veteran has stated that his headaches cause him to miss work three times a month.  The evidence also shows that the Veteran continues to work when he is experiencing a headache as he has been consistently employed throughout the appeal period.  Although the Veteran is absent from work occasionally he is able to continue his employment.

In Pierce v. Principi, 18 Vet. App. 440 (2004), the Court held that, where the Board refused to award a 50 percent disability rating for a headache disorder without discussing the "interplay" among the regulations found at 38 C.F.R. § 4.3 (reasonable doubt resolved in favor of claimant), 38 C.F.R. § 4.7 (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned"), and 38 C.F.R. § 4.21 (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances"), the Board committed reasons or bases error.  18 Vet. App. at 445.  The Court also examined the "productive of severe economic inadaptability" criterion for a 50 percent rating under DC 8100 and noted that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]."  Id. at 446.  The Court explained that, contrary to the VA's argument, "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [(TDIU)] .... rather than just a 50% rating."  Id.  The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU.  Id.  (citing 38 C.F.R. § 4.16(a)).  In addition, the Court in Pierce acknowledged VA's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

The above evidence shows that the Veteran's headaches occur several times a month and have been described as frequent and severe, and he misses work three days per month due to headaches.  While the phrase "very frequent" does not contemplate a precise number, three times every thirty days does not appear to approximate very frequent attacks.  Moreover, the fact that the Veteran indicated that he missed three days of work per month was not reflective of symptoms more nearly approximating severe economic inadaptability.  While the phrase "productive of severe economic inadaptability" in DC 8100 should be construed to include "capable of producing" severe economic inadaptability, the Board finds that the Veteran's headaches are not capable of producing severe economic inadaptability.  Although the Veteran has missed work due to his headaches, he continued his employment as a phone company dispatcher.  Significantly, the Veteran's headaches neither produce nor are capable of producing severe economic inadaptability.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected migraine headaches, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that a rating greater or less than 30 percent assigned herein would be warranted.  Hart, supra.

For the foregoing reasons, the criteria for a rating of 30 percent for headaches have been met throughout the appeal period.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

b. Anxiety disorder and adjustment disorder

Anxiety disorder is evaluated under 38 C.F.R. § 4.130, DC 9413.  Under this diagnostic code, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks, weekly or less often; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  Id.

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  Id.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9413.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this matter, the Veteran was granted service connection for anxiety disorder and adjustment disorder in a January 2015 rating decision; a noncompensable (zero percent) rating was assigned effective November 2, 2006.  He disagreed with the assigned rating and this appeal followed.  As described above, an August 2016 rating decision assigned a higher initial rating of 30 percent from the date of service connection.  Additionally, a May 2017 rating decision granted at 50 percent rating from June 15, 2015.  For the following reasons, the Board finds that a rating of 50 percent is warranted under the schedular criteria from the date of service connection.

Private treatment records dated in July 2006 document the Veteran's report of chronic sleep onset and maintenance problems.  As documented in VA treatment records dated in September 2014, the Veteran described periodic difficulty staying focused, as well as remembering "things and events."

The Veteran was afforded a VA examination dated September 2014 at which time the examiner confirmed diagnoses of unspecified anxiety disorder and adjustment disorder with mixed anxiety and depressed mood.  The examiner noted that the symptoms of these disorders overlap and mutually exacerbate each other.  The examiner determined that the Veteran's psychological disorders manifest in "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication."  The examiner noted that the Veteran has mild irritability issues, but no significant social isolation.  However, the examiner did observe that the Veteran prefers to keep to himself; as such, the examiner identified the Veteran's mild psychosocial maladjustment.  The Veteran reported that he works full-time and has done so "without difficulty for 20 years."  He will occasionally miss work because of mental stress but generally does not have any difficulty at work, handling his job, or getting along with others.  As such, the examiner opined that the Veteran has no more than mild occupation impairment.  The Veteran endorsed occasional flashbacks or nightmares, occasional panic attacks, and some difficulty sleeping.  He explained that he does not sleep more than four hours per night with several awakenings and difficulty falling asleep.  He has decreased energy due to poor sleep.  There was no psychosis, suicidal ideation, or homicidal ideation.  The Veteran reported mild difficulty with attention and concentration.  He endorsed depressed mood, anxiety, panic attack that occur weekly and less often, chronic sleep impairment, and mild memory loss such as forgetting names, directions, or recent events.  The Veteran was alert and cooperative throughout the examination.

VA treatment records dated in October 2014 noted that the Veteran denied difficulties at work.  VA treatment records dated in April 2015 noted that the Veteran complained of flashbacks with impaired concentration and sleep.  He reported low energy due to poor sleep.  The Veteran was well-oriented.  He denied suicidal and homicidal ideation.  His affect was appropriate.

In a June 2015 VA psychological assessment, it was noted that the Veteran presented as alert, cooperative, polite, and somewhat anxious.  He was casually dressed and well-groomed.  His speech was within normal limits.  His memory was intact, although his awareness of current events was somewhat limited.  The Veteran's affect was noted to be restricted.  His mood was described as anxious/expectant.  He reported two nightmares in the past month.  He sleeps an average of four hours per night.

In support of his claim, the Veteran submitted a private psychosocial evaluation dated in November 2016.  The report indicated that the Veteran was casually dressed and appropriately groomed.  His speech was normal, and he was well-oriented.  The Veteran reported that his memory was impaired; however, formal testing was not completed.  The Veteran's affect was blunted and he was fidgety throughout the evaluation.  He denied delusions or hallucinations.  The Veteran did endorse periods of depression.  He has been employed at the same job since 1994, and he has been married since 1995.  He has two teenage daughters.  The Veteran reported that communication difficulties, emotional numbing, and persistent anxiety impact his family relationships as he tends to isolate and avoid gatherings.  He indicated that during outings, such as attending church, he stays to himself and tries to avoid interactions and conversations with others.  He described a strong sense of detachment and disconnection from others.  He no longer enjoys social interactions.  He has no interest in establishing or maintaining relationships.  It was noted that the Veteran has significant anhedonia, lack of interest, and hopelessness.  He also has significant anxiety.  He denied suicidal ideation.  The Veteran reported chronic worry and ruminative thinking.  He is tense and on-guard most of the time.  He described panic attacks occurring four to five times per month, marked by increased perspiration, racing/pounding heart, feeling nervous, feeling hot, and shortness of breath.  He has chronic sleep disturbance, which negatively impacts his work performance.  The Veteran endorsed impaired concentration, intrusive thoughts, disturbance of mood, loss of interest in previously enjoyed activities, frequent memory impairment, and difficulties making decisions.  He has occasionally missed work and has had to leave early at times.  He has used up all of his vacation, personal, and sick time.  He reported some incidents of performance issues have been addressed by his supervisor.  The Veteran stated that he fears for his job.  The examiners concluded that the Veteran "has suffered with significant reduced social and interpersonal functioning since he came home from overseas, with withdrawal and isolation to the point he has disturbance of mood and motivation."  With respect to social impairment, the examiners noted that the Veteran associates with co-workers, fellow church members, and family, but has no close friends.  The examiners additionally noted that the Veteran does not talk to his children as much as he should.  The examiners diagnosed the Veteran with other-specified trauma and stressor-related disorder.

In a July 2017 letter, the authors of the November 2016 private psychosocial evaluation report provided an addendum opinion.  In the July 2017 letter, Dr. G.K. and Ms. J.M. stated that a review of the evidence, as well as interview of the Veteran, showed that "it is at least as likely as not [the Veteran's] condition was present with symptoms moderate in nature consistent with the 50% level at the time of his initial rating in November of 2005."

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.

Based on the above, the Board finds that the impact of the Veteran's anxiety disorder and adjustment disorder symptoms on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 50 percent rating from the date of service connection.  As detailed above, the record includes diagnoses of anxiety disorder, adjustment disorder, other specified trauma- and stressor-related disorder, depressive disorder, and rule-out PTSD.  Significantly the VA examiner, as well as the Veteran's regular psychiatric and psychological treatment providers have not differentiated between such symptoms and have, in fact, repeatedly described the overlapping symptoms of his psychiatric diagnoses.  As such, the evidence is in equipoise as to whether the Veteran's psychiatric symptoms are attributable to his service-connected anxiety disorder and adjustment disorder, or at least not consistently clearly separable from his service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, all psychiatric symptoms are considered part of the service-connected diagnoses.  Id.

Based on a review of the evidence, the Board concludes that a higher initial rating of 50 percent, but no higher, is warranted for the Veteran's anxiety disorder from the date of service connection, November 2, 2006.  The evidence demonstrates that the Veteran's psychological symptoms have manifested as occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood, intrusive thoughts, depression, anxiety, impaired concentration, impaired memory, chronic sleep impairment, hypervigilance, exaggerated startle response, and difficulty in establishing effective work and social relationships from the date of service connection.  Persuasively, the Veteran's treatment providers submitted a private psychological evaluation dated in November 2016 which detailed the severity of the Veteran's psychosocial impairment, and additionally submitted a July 2017 statement indicating that these symptoms have been relatively consistent from before the date of service connection.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that an increased rating to 50 percent, but no higher, is warranted based on his manifested symptomatology from November 2, 2006.  See 38 C.F.R. § 4.3 (2017).

The Board has considered the assignment of a rating in excess of 50 percent for the entire period.  However, VA evaluation and treatment records, as well as the VA and private examination reports, have not shown that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous depression; suicidal ideation, obsessional rituals, illogical speech, near continuous panic or depression affecting the ability to function independently; spatial disorientation; neglect of personal appearance; impaired impulse control with periods of unprovoked irritability; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9413.  Significantly, there is no indication that the Veteran's occupational and social functioning was indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time from the date of service connection.  See Vazquez-Claudio, supra.

Moreover, total occupational and social impairment has not been shown.  Specifically, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Significantly, there is no indication of total occupational and social impairment in the record.

The evidence of record does not show that his anxiety disorder and adjustment disorder have caused total occupational impairment.  Critically, the Veteran has maintained full-time employment throughout the appeal period.  Moreover, no medical professional has provided any opinion indicating that the Veteran's psychological symptoms have caused an inability to obtain or maintain gainful employment.  Moreover, given his successful relationships with his wife and children, it is clear that his service-connected psychiatric disability has not produced total social impairment.  Accordingly, in this case, the symptoms shown in the examination and treatment records do not equate to the symptoms contemplated for a 100 percent schedular rating at any time during the appeal period.

In sum, the extent and severity of the Veteran's anxiety disorder and adjustment disorder symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory, difficulty concentrating, hypervigilance, exaggerated startle response, depression and anxiety; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence has shown that the Veteran's anxiety disorder and anxiety disorder warrants a 50 percent rating, but no higher, from November 2, 2006, the date of service connection.  The claim is granted to that extent.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected anxiety disorder and adjustment disorder, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that a rating greater or less than 50 percent assigned herein would be warranted.  Hart, supra.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.


ORDER

A rating of 30 percent, but no higher, for the service-connected headaches is granted throughout the appeal period, subject to controlling regulations applicable to the payment of monetary benefits.

An initial disability rating of 50 percent, but no higher, for anxiety disorder and adjustment disorder is granted from the date of service connection, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's remaining claims on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending claims.

The Veteran asserts entitlement to service connection for disabilities of the low back, feet, and left knee, which he contends were incurred during his military service.  He has also contended that the claimed disabilities are due to an undiagnosed illness incurred as a result of his service in Southwest Asia.  These matters were remanded in March 2016 in order to afford the Veteran with VA examinations to address outstanding questions of diagnosis and nexus.

Pursuant to the Board Remand, the Veteran was afforded a VA examination in June 2017 as to his left knee, low back, and bilateral foot disabilities.  The examiner confirmed diagnoses of left knee strain, bilateral pes planus, and degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.  With respect to the question of nexus, the examiner reported that the Veteran's diagnosed disabilities were at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  As to the low back, the examiner explained that "[t]he Veteran did sustain a back injury during service.  The orthopedic literature states there is a definite correlation between an injury and the development of DJD or DDD later on at an earlier age than expected."  The examiner concluded, "[t]herefore, the claimed back problems are at least as likely as not incurred in or caused by the claimed in-service injury, event or injury."  As to the diagnosed bilateral pes planus, the examiner explained that the Veteran was diagnosed with a history of pes planus upon entering military service.  The examiner opined that, in consideration of the Veteran's military duties, "it is more plausible that his pes planus would become symptomatic.  He was referred to a podiatrist in 1994 for pain in his feet."  The examiner concluded that the Veteran's bilateral pes planus is therefore "at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness."  With respect to the diagnosed left knee strain, the examined stated that "x-rays in 2014 show minimal decreased medial compartment space but no definitive [osteoarthritis] signs.  There was no mention of knee problems on his entrance exam.  Therefore, the claimed condition is at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness."  The examiner further reported that the diagnosed disabilities are not due to an exposure event experienced in Southwest Asia.

However, in July 2017, an addendum opinion was requested as to all three claims because the June 2017 medical opinions were rendered based upon incorrect information.  In particular, contrary to the findings of the June 2017 VA examiner, the Veteran's STRs did not show injuries of the back or left knee any time.  Additionally, a history of pes planus was not documented in the Veteran's enlistment examination.

Notably, in the July 2017 VA addendum opinion, a different examiner explained that she was unable to find any complaints, injuries, or symptoms as to the lumbar spine, left knee, or bilateral feet in the Veteran's STRs, and therefore the disabilities were unlikely related to the Veteran's military service.  Unfortunately, the examiner provided no further explanation for her conclusions.  Critically, the July 2017 VA examiner's opinion was based solely on the absence of documented disabilities in the Veteran's STRs.  To this end, the Board notes that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records may not serve as the sole basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible).

The June 2017 and July 2017 VA medical opinions are therefore inadequate as to the questions of nexus pertaining to the low back, left knee, and bilateral foot disability claims.  Thus, a remand is warranted to obtain a new VA opinion.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since March 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Arrange for an examiner, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed lumbar spine disability, left knee disability, and bilateral foot disability had their onset in service or are otherwise etiologically-related to the Veteran's military service.

The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

A complete rationale should accompany each opinion provided.  In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the examiner finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

3. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (West 2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


